Citation Nr: 0305474	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-12 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as secondary to the 
veteran's service-connected diabetes mellitus and, 
alternatively, as due to herbicide exposure in Vietnam.



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to March 
1974, with service in the Republic of Vietnam from April 1970 
to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in Fort Harrison, Montana.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The evidence of record, on balance, does not establish an 
etiological relationship between the veteran's current 
peripheral neuropathy of the lower extremities and either 
service or his service-connected diabetes mellitus; 
similarly, the veteran has not been shown to have developed 
acute or subacute peripheral neuropathy within one year 
following the last date of herbicide exposure in service.



CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was not 
incurred or aggravated in service or as a result of a 
service-connected disability and was not incurred as due to 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that substantial 
revisions have been made to the laws and regulations 
concerning the VA's duties in developing a claim for a VA 
benefit.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted.  The VCAA redefines the VA's obligations 
with respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his claimed 
disorder.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an August 2002 
Statement of the Case.  See 38 U.S.C.A. § 5103.  This 
issuance, which includes a summary of the newly enacted 
provisions of 38 C.F.R. § 3.159, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  In a November 
2001 letter, the RO advised the veteran of all evidence 
necessary to support his claim.  In addition, the RO advised 
the veteran that if he identified the evidence, they would 
attempt to obtain the evidence for him.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain chronic diseases, including organic neurological 
disorders, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  For example, 
service connection is warranted for acute and subacute 
peripheral neuropathy in cases where such disability is 
manifest to a degree of 10 percent or more within one year 
following the last date on which the veteran was exposed to 
an herbicide agent during service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records are entirely negative 
for treatment for any neurological symptoms of the lower 
extremities.  Several records, including a May 1973 
retirement examination, contain notations of occasional 
"cramps" in the legs, but the May 1973 examination revealed 
no neurological abnormalities.  Similarly, a March 1985 VA 
examination revealed no neurological abnormalities.

A private medical record, dated in August 1989, contains a 
notation of tenderness and pain in the feet.  Treatment for 
gout was indicated in July 1990.  In March 1993, the veteran 
was first treated by a private physician for pain under the 
balls of both feet.  This doctor noted the veteran's 
"fibrositic type complaints."  This pain was found to 
improve with Feldene in April 1993.  

In June 1999, however, Paul G. Dolan, M.D., noted that that 
the veteran had a burning sensation from the mid-calf 
downwards.  An examination revealed decreased sensation to 
pinprick of the right ankle and some decreased vibratory 
sense distally.  The relevant impression was "[p]aresthesias 
of the feet, question early peripheral neuropathy."  
Subsequent records from Dr. Dolan indicate continued 
treatment for lower extremity neurological findings 
(confirmed as mild sensorineural axonal peripheral 
polyneuropathy by nerve conduction studies in December 2000).  
The veteran was also treated for diabetes mellitus during 
this time.  In a December 2000 statement, Dr. Dolan suggested 
that "perhaps hyperinsulinemia could play a role" in the 
veteran's neurological symptoms.

The veteran underwent a VA examination in January 2002, and 
the examiner noted that a medical record review had been 
conducted in conjunction with the examination.  During this 
examination, the veteran reported pain and burning in his 
feet, beginning in the early 1980s.  Following a 
comprehensive examination, the examiner rendered an 
impression of subjective chronic continuous symptoms 
consistent with peripheral neuropathy for more than 20 years.  
The examiner further concluded that this disability had "not 
improved with diabetes, but records indicate not as a result 
of diabetes type 2."

Additionally, the veteran submitted treatise evidence to the 
RO in July 2002.  Although this evidence indicates that 
diabetics have a greater chance of developing peripheral 
neuropathy than others, there is no accompanying statement 
from any medical professional who had treated the veteran 
indicating such causation in his specific case.

The Board has reviewed all of the evidence cited above and 
has considered the veteran's claim under multiple service 
connection theories.  

First, the Board observes that there is no competent medical 
evidence of record whatsoever suggesting that the veteran's 
peripheral neuropathy of the lower extremities was incurred 
in or aggravated by service.  Although this specific question 
of etiology was not addressed by the veteran's January 2002 
VA examination, the Board finds that a further examination 
addressing this matter is not "necessary" under 38 U.S.C.A. 
§ 5103A(d), as there is no evidence establishing that the 
veteran suffered a neurological disease in service, or has a 
disease or symptoms of a disease within a specified 
presumptive period, and no indication that the current 
disability or symptoms may be associated with service.  See 
38 U.S.C.A. § 5103A(c)(4).  Indeed, during his January 2002 
VA examination, the veteran stated that his neurological 
symptoms dated back to the early 1980s, well after his 
separation from service.

Second, there is no competent medical evidence of record 
establishing acute or subacute peripheral neuropathy within 
one year following the last date on which the veteran would 
have been exposed to an herbicide agent during service.  
Rather, the veteran was first treated for apparent 
neurological symptoms of the lower extremities in 1989.  As 
such, there is no basis for a grant of service connection 
under 38 U.S.C.A. § 3.307(a)(6)(iii).

Third, the veteran has contended that his peripheral 
neuropathy of the lower extremities was incurred or 
aggravated as a result of his service-connected diabetes 
mellitus.  He has presented evidence of concurrent treatment 
for these disorders, but the only evidence that could be 
interpreted as supporting his claim, the December 2000 record 
from Dr. Dolan, is merely speculative in nature.  By 
contrast, the examiner who conducted the January 2002 VA 
examination reviewed the veteran's medical records and 
concluded that his neurological symptoms did not result from 
diabetes mellitus.  The Board finds the January 2002 VA 
examination report to be of substantially greater probative 
value than Dr. Dolan's opinion.  See Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992).

The only other evidence supporting the veteran's claim is his 
own lay opinion, as articulated in his August 2002 
Substantive Appeal.  He has not, however, been shown to 
possess the requisite training or credentials needed to 
render a competent opinion regarding medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence for VA purposes and lacks probative value.
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to his service-connected diabetes mellitus and, 
alternatively, as due to herbicide exposure in Vietnam, and 
this claim must be denied.  In reaching this determination, 
the Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to the veteran's service-connected diabetes mellitus and, 
alternatively, as due to herbicide exposure in Vietnam, is 
denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

